American Independence Funds Trust 230 Park Avenue, Suite 534 New York, NY10169 (212) 488-1331 January 9, 2012 Securities and Exchange Commission 100 F. Street N.E. Washington, D.C. 20549 Re: American Independence Funds Trust Registration Nos.: 333-124214; 811-21757 Filing Pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940 Dear Sir or Madam: On behalf of the above-referenced registered investment company, transmitted herewith for filing pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Trust’s Form N-CSR for the annual period ended October 31, 2011.Questions regarding this filing may be directed to the undersigned at the number provided above. Sincerely, /s/Theresa Donovan Theresa Donovan Secretary Encl.
